              Case 18-12808-KG   Doc 284-1   Filed 05/24/19   Page 1 of 37




                                     EXHIBIT A



                             SETTLEMENT AGREEMENT




DOGS DE:223962.4 93856/003
           Case 18-12808-KG         Doc 284-1        Filed 05/24/19    Page 2 of 37




                               SETTLEMENT AGREEMENT

        THIS SETTLEMENT AGREEMENT (this "Agreement") dated as of May 24, 2019, is
entered into by and among LNV Corporation, a Nevada corporation ("LNV"), and CLMG Corp.,
a Texas corporation ("GCMG," and, together with LNV, the "Lender Parties"), on the one
hand, and White Eagle Asset Portfolio, LP, a Delaware limited partnership ("White Eagle"),
Lamington Road Designated Activity Company, an Irish designated activity company
("LRDA"), White Eagle General Partner, LLC,a Delaware limited liability company("VVEGP,"
and collectively with White Eagle and LRDA,the "Debtors"), Emergent Capital, Inc., a Florida
corporation ("Emergent"), Imperial Finance and Trading, LLC, a Florida limited liability
company ("Imperial"), Lamington Road Bermuda, LTD, a Bermuda company ("Lamington
I~oac~"), OLIPP IV, LLC, a Delaware limited liability company ("OLIPP"), and Markley Asset
Portfolio LLC, a Delaware limited liability company ("Markley," and collectively with the
Debtors, Emergent, Imperial, Lamington Road and OLIPP, the "Debtor Parties," and the Debtor
Parties together with the Lender Parties, the "Parties"), on the other.

                                          RECITALS

       WHEREAS, LNV is the sole lender under that certain Second Amended and Restated
Loan and Security Agreement, dated as of January 31, 2017 (as amended, restated,
supplemented, or otherwise modified, the "Loan Agreement") by and among White Eagle, as
Borrower, Imperial, as Initial Servicer, Initial Portfolio Manager, and Guarantor, Lamington
Road, as Portfolio Manager, LNV, as Initial Lender, and CLMG, as Administrative Agent (in
such capacity, the "Agent");

       WHEREAS,to secure White Eagle's obligations under the Loan Agreement, the Debtors
granted to the Agent a lien and security interest in substantially all of the Debtors' assets,
including (i) the Pledged Policies and the proceeds thereof, (ii) general intangibles (including
accounts receivable), (iii) all rights, claims, and causes of action related to or arising from the
Pledged Policies (including potential or pending actions to recover and receive proceeds of
Pledged Policies), and (iv) the equity interests in White Eagle (collectively with all other assets
and property pledged under the Loan Agreement and the other Transaction Documents, the
"Collateral");

        WHEREAS, WEGP and LRDA are pledgors udder that certain Partnership Interest
Pledge Agreement, dated as of May 16, 2014 (as amended, restated, supplemented, or otherwise
modified, the "Pledge Agreement"), pursuant to which WEGP and LRDA pledged their equity
interests in White Eagle to the Agent to secure White Eagle's obligations under the Loan
Agreement;

        WHEREAS, on November 14, 201 S, LRDA and WEGP each filed a voluntary petition
for relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the
United States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court"), thereby
commencing their chapter 1 l cases and causing an Event of Default under (and as defined in) the
Loan Agreement;



                                                 1
          Case 18-12808-KG        Doc 284-1       Filed 05/24/19   Page 3 of 37




        WHEREAS, on December 13, 2018, White Eagle filed a voluntary petition for relief
under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, which is being jointly
administered with the chapter 11 cases filed by LRDA and WEGF as In re White Eagle Asset
Portfolio, LP, et al., Case No. 18-12808(KG)(the "Chapter 11 Cases");

       WHEREAS, on January 25, 2019, the Debtors and Emergent commenced an adversary
proceeding in the Bankruptcy Court against LNV, Silver Point Capital L.P., and GWG Holdings,
Inc. (collectively, the "Defendants"), Adv. Proc. No. 19-50096 (KG) (the "Adversary
Proceeding"), alleging breaches of contract, breaches of fiduciary duty, and other claims,
including challenging LNV's rights to the Participation Interest referenced in the Loan
Agreement by filing a complaint (the "Original Complaint") in the Bankruptcy Court;

        WHEREAS, on March 8, 2019, Defendants filed motions to dismiss each of the claims
asserted in the Adversary Proceeding in the Bankruptcy Court;

       WHEREAS, on March 27, 2019, the Debtors and Emergent filed an amended complaint
in the Adversary Proceeding in the Bankruptcy Court (the "Amended Complaint"), and on
April 17, 2019, the Defendants filed motions in the Bankruptcy Court to dismiss each of the
claims asserted in the Amended Complaint (collectively, the "Motions to Dismiss");

       WHEREAS,on March 13, 2019, the Debtors filed with the Bankruptcy Court a proposed
chapter 11 plan of reorganization [Docket No. 165](the "Plan") and accompanying Disclosure
Statement[Docket No. 166](the "Disclosure Statement");

        WHEREAS, on April 11, 2019, the Debtors filed a Motion of Debtors Pursuant to 11
 U.S.C. ~~ 502(c) and 105(a) to Estimate Secured Claims ofLNV Corporation and CLMG Corp.
for Distribution Purposes [Docket No. 200](the "Estimation Motion");

        WHEREAS, on May 7, 2019, the Parties agreed on the terms of a settlement of all
matters between them involving the Debtors, the Loan Agreement, the Chapter 11 Cases, the
Adversary Proceeding, the Estimation Motion, and the Plan (the "Settlement") as set forth in a
term sheet summarized on the record at a hearing held on May 7, 2019 by counsel for the Lender
Parties and counsel for the Debtors and as filed with the Bankruptcy Court in that Notice of
Settlement Term Sheet[Docket No. 242];

       WHEREAS, time is of the essence for the implementation of the Settlement to be
effectuated and completed, in its entirety, by December 30, 2019;

       WHEREAS, in connection with the Settlement, the Lender Parties withdrew their
objection to the Motion ofthe Debtorsfor entry ofan ONder Extending the Exclusivity Periods to
File a Chapter 11 Plan and Solicit Acceptances Pursuant to Section 1121 of the BankNuptcy
Code [Docket No. 167];

        WHEREAS, the Parties hereto desire to formally document and effectuate the terms of
the Settlement as set forth herein;

       WHEREAS,the Parties have agreed to adjourn the Estimation Motion sine c~ie;

       WHEREAS, on May 15, 2019, the Debtors filed the Motion of the DebtoNs Pursuant to

                                              2
           Case 18-12808-KG         Doc 284-1     Filed 05/24/19      Page 4 of 37




Sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019 foN Oder
Approving Settlement Between Debtors, Certain Non-Debtor Affiliates, and Lender Parties
[Docket No. 253](the "Settlement Motion") seeking approval by the Bankruptcy Court of the
Settlement as set forth in this Agreement; and

      WHEREAS,on May 22, 2019, the Bankruptcy Court entered a stipulation adjourning the
Motions to Dismiss sine die.

      NOW THEREFORE, for good and valuable consideration, the receipt of which is duly
acknowledged, the Parties agree as follows:

                                        AGREEMENT

                                    ARTICLE I
                         DEFINITIONS AND INTERPRETATION

       1.1    Definitions. When used in this Agreement, the following terms shall have the
meanings ascribed to them below or elsewhere in this Agreement as indicated below. Defined
terms in the singular form shall be construed to include the plural and vice versa, unless the
context otherwise requires.

       "Affiliate" of a Person has the meaning set forth in section 101(2) of the Bankruptcy
Code  and   also includes any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, such Person. For the
purposes of this definition, the term "control" (including the terms "controlled by" and "under
common control with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through the ownership
of voting securities, by contract, or otherwise.

       "Adversary Proceeding" has the meaning set forth in the Recitals.

       "Agent" has the meaning set forth in the Recitals.

       "Agreement" has the meaning set forth in the Preamble.

       "Allowed Claim" has the meaning set forth in Section 2.3(a).

       "Allowed Lien" has the meaning set forth in Section 2.3(a).

       "Amended Complaint" has the meaning set forth in the Recitals.

       "Amended Disclosure Statement" has the meaning set forth in Section 2.1(b).

       "Amended Plan" has the meaning set forth in Section 2.1(a).

       "Asset Transfer Documents" has the meaning set forth in Section 2.3(x.

       "Bankruptcy Code" has the meaning set forth in the Recitals.

       "Bankruptcy Court" has the meaning set forth in the Recitals.
           Case 18-12808-KG          Doc 284-1      Filed 05/24/19      Page 5 of 37




       "Breach Order" has the meaning set forth in Section 8.1(a).

      "Business Day" means any day other than a Saturday, Sunday, or other day on which
commercial banks in New York, New Yprk are authorized to close.

      "Cash Collateral" means "cash collateral"(as such term is defined in section 363 of the
Bankruptcy Code)in which the Lender Parties have an interest.

        "Cash Collate~•al Order" means the Final Order (A) Authorizing the Use of Cash
Collateral, (B) Providing Adequate Protection, and (C) Mod~ing the Automatic Stay [Docket
No. 81 ].

       "Chapter 11 Cases" has the meaning set forth in the Recitals.

       "Claims" has the meaning set forth in section 101(5) of the Bankruptcy Code and also
includes actions, claims, demands, causes of action, suits, controversies, liens, indemnities,
guaranties, obligations, liabilities, remedies, damages, judgments, accounts, defenses, offsets,
powers, privileges, licenses, franchise, and rights of every kind, nature, or character; whether
absolute, inchoate, or contingent; whether determined or undetermined, proven or unproven;
whether held individually, jointly, or jointly and severally; whether arising directly, indirectly,
derivatively, or by way of any legal or equitable right of subrogation, contribution, indemnity,
estoppel, marshalling of assets, or otherwise; whether for compensation, relief, protection,
punishment, or any other remedy or result of any kind, character, or nature; whether based upon
any intentional or negligent conduct, strict liability, any tort of any kind, upon any breach of any
contract or upon any other grounds or upon any other theory whatsoever; whether asserted or
subject to assertion by complaint, cross-complaint, counterclaim, affirmative defense, or other
pleading, by motion, by notice, or otherwise; whether asserted or subject to assertion in any
jurisdiction, in any court or other forum, or with any federal, state, county, municipal, or other
governmental authority, agency, or official; and whether arising at law, in equity, or otherwise,
including the Adversary Proceeding (and the related Original Complaint and Amended
Complaint and LNV's Motion to Dismiss) and the Estimation Motion.

       "GCMG" has the meaning set forth in the Preamble.

       "Collateral" has the meaning set forth in the Recitals.

       "Confirmation Order" has the meaning set forth in Section 3.1(x).

      "Constituent Documents" means, collectively, the POA, the LLC Agreement, and the
LP Agreement.

       "Debtor Parties" has the meaning set forth in the Preamble.

       "Debtors" has the meaning set forth in the Preamble.

       "Defendants" has the meaning set forth in the Recitals.

      "DIP Budget" means any budget approved in connection with any DIP Financing (as
may be amended with the prior written consent of the Lender Parties) and/or the Debtors' use of
           Case 18-12808-KG         Doc 284-1      Filed 05/24/19       Page 6 of 37




Cash Collateral; provided that, subject to Section 3.2(e), the DIP Budget shall be consistent with,
and an extension of, the existing Budget(as defined in the Cash Collateral Order).

       "DIP Claims" means Claims arising under any DIP Financing.

      "DIP Credit Agreement" means any agreement providing for DIP Financing as
approved by a DIP Order.

       "DIP Financing" has the meaning set forth in Section 2.8(c).

      "DIP Order" means any order entered by the Bankruptcy Court authorizing DIP
Financing and the Debtors' use of Cash Collateral.

       "Disclosure Statement" has the meaning set forth in the Recitals.

       "Disclosure Statement Order" has the meaning set forth in Section 2.2(c).

       "Dismissal Order" has the meaning set forth in Section 2.2(b).

       "Early Payoff Amount" has the meaning set forth in Section 2.3(b).

       "Effective Date" has the meaning set forth in Section 6.1.

       "Emergent" has the meaning set forth in the Preamble.

       "Estimation Motion" has the meaning set forth in the Recitals.

       "Farnan" means Joseph J. Farnan, Jr. or his replacement pursuant to Section 2.4(d) and
the Constituent Documents.

       "Governmental Unit" means the government of the United States or any other nation, or
of any political subdivision thereof, whether state, regional, county, municipal or local, and any
agency, authority, instrumentality, regulatory body, ministry, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

        "imperial" has the meaning set forth in the Preamble.

        "Initial DIP Financing" has the meaning set forth in Section 2.8(a).

        "Initial Orders" has the meaning set forth in Section 2.2(d).

        "Insolvency or Liquidation Proceeding" means any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other liquidation, conservatorship, bankruptcy,
general assignment for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors generally.

        "Intercompany Claims" means any "claims" (as defined in section 101(5) of the
           Case 18-12808-KG         Doc 284-1     Filed 05/24/19     Page 7 of 37




Bankruptcy Code) of a Debtor or an Affiliate thereof against any other Debtor.

       "Latnington Road" has the meaning set forth in the Preamble.

       "Lender Parties" has the meaning set forth in the Preamble.

       "Lender Release Party" has the meaning set forth in Section 7.1(a).

       "LexServ" means MLF LexServ, L.P.

      "Lincoln Benefit Settlement Agreement" means that certain Settlement Agreement and
Release between Lincoln Benefit Life Company, White Eagle, Emergent and Wilmington Trust,
N.A.

     "LLC Agreement" means the limited liability company agreement of WEGP, as
amended from time to time.

       "LNV" has the meaning set forth in the Preamble.

       "Loan Agreement" has the meaning set forth in the Recitals. For ease of reference, a
true and correct copy of the Loan Agreement has been filed in the Chapter 11 Cases as Exhibit 1
to Docket No. 24.

      "LP Agreement" means the limited partnership agreement of White Eagle, as amended
from time to time.

        "LRDA" has the meaning set forth in the Preamble.

       "Maple" means, together, Maple Life. Analytics, LLC and Brean Capital, LLC.

       "Maple Retention Application" has the meaning set forth in Section 2.1(g).

       "Maple Retention Order" has the meaning set forth in [2.2(e)].

       "Markley" has the meaning set forth in the Preamble.

       "Motions to Dismiss" has the meaning set forth in the Recitals.

       "OLIPP" has the meaning set forth in the Preamble.

       "Original Complaint" has the meaning set forth in the Recitals.

       "Outside Closing Date" has the meaning set forth in Section 2.6(b).

       "Participation Interest' has the meaning set forth in the Loan Agreement.

       "Parties" has the meaning set forth in the Preamble.

       "Payoff Amount" has the meaning set forth in Section 2.3(b).
             Case 18-12808-KG         Doc 284-1      Filed 05/24/19     Page 8 of 37




        "Person" means (i) any person, individual, corporation, company, partnership, joint
venture, firm, limited liability company,joint stock company,joint venture, estate, trust, business
trust, unincorporated organization, trust or association, (ii) the United States Trustee, (iii) any
Governmental Unit or any political subdivision thereof, or (iv) any other entity.

         "Plan" has the meaning set forth in the Recitals.

         "Pledge Agreement" has the meaning set forth in the Recitals.

         "Pledged Policy" has the meaning set forth in the Loan Agreement.

         "POA" has the meaning set forth in Section 2.4.

        "Premium" means, with respect to any Pledged Policy, any past due premium with
respect thereto, or any scheduled premium.

         "Sale Deadlines" means,together, the Sale Trigger Outside Date and the Outside Closing
Date.

         "Sale Process" means a sale of the Collateral on the terms set forth in this Agreement.

       "Sale Trigger Event" means the earlier to occur of(i) the entry of a Breach Order or (ii)
the Sale Trigger Outside Date.

         "Sale Trigger Outside Date" means September 17, 2019 at 11:59 p.m. (New York
time).

         "Settlement" has the meaning set forth in the Recitals.

         `sSettlement 1V~otion" has the meaning set forth in the Recitals.

         "Settlement Order" has the meaning set forth in Section 2.2(a).

         "Transaction Documents" has the meaning set forth in the Loan Agreement.

         "Transfer Date" has the meaning set forth in Section 2.6(c).

         "Transfer Documents" has the meaning set forth in Section 2.3(f}.

         "WEGP" has the meaning set forth in the Preamble.

         "V'Vhite Eagle" has the meaning set forth in the Preamble.

        1.2    Interpretation. When a reference is made in this Agreement to a Section or
Article, such reference shall be to a Section or Article of this Agreement unless otherwise
indicated. Whenever the words "included," "includes," or "including" are used in this
Agreement, they shall be deemed to be followed by the phrase "without limitation." Unless
otherwise indicated, all references to dollars refer to United States dollars. Unless otherwise
indicated, the words "herein," "hereof," "hereunder" and "hereto" refer to this Agreement in its
entirety rather than to a particular portion of this Agreement. Any other rules of construction
           Case 18-12808-KG         Doc 284-1      Filed 05/24/19     Page 9 of 37




with respect to this Agreement shall be governed by section 102 of the Bankruptcy Code.

                                       ARTICLE II
                                   SETTLEMENT TERIVIS

       2.1     Actions in Antic~ation of Approval of Settlement. On or before May 24, 2019,
the Debtors shall file with the Bankruptcy Court the following:

               (a)     an amended version of the Plan (the "Amended Plan"), which shall (i) be
consistent with, and reflect the effectiveness of, the terms of this Agreement (including the
implementation of the Sale Process and the setting of the Sale Deadlines), (ii) provide treatment
of the Allowed Claim consistent with this Agreement, (iii) provide releases by and among the
Parties and (iv) otherwise be acceptable to the Parties;

              (b)     an amended version of the Disclosure Statement (the "Amended
Disclosure Statement"), which shall be consistent with the terms of the Amended Plan and shall
otherwise be acceptable to the Parties;

              (c)     the Settlement Motion;

              (d)     this Agreement;

              (e)     a proposed Dismissal Order;

                (~     a motion seeking to shorten notice or such other pleadings as are necessary
for (i) consideration by the Bankruptcy Court of approval of the Amended Disclosure Statement,
entry of the Settlement Order, and entry of the Dismissal Order by June 7, 2019 and (ii)
confirmation of the Amended Plan by June 21, 2019; and

              (g)     an application seeking approval of the Debtors' retention of Maple as the
due diligence and marketing agent for the Debtors on the terms set forth in this Agreement and
otherwise acceptable to the Parties (the "Maple Retention Application").

       2.2     Initial Orders. Each of the Parties shall use their respective best efforts to seek
and obtain entry by the Bankruptcy Court, on or before June 7, 2019, ofthe following:

              (a)     The proposed order approving this Agreement in the form attached as
                      Exhibit A to the Settlement Motion, as shall be modified by the agreement
                      of all of the Parties by May 24, 2019 to conform such order to the terms of
                      this Agreement (the "Settlement Order") and as may be further modified
                      by agreement of all of the Parties;

              (b)    An order mutually agreeable to the Debtor Parties and the Lender Parties
dismissing the Adversary Proceeding (the "Dismissal Order"), which dismissal shall be (i)
without prejudice upon entry by the Bankruptcy Court of the Dismissal Order and (ii) with
prejudice upon entry by the Bankruptcy Court of (x) a Breach Order or (y) the Confirmation
Order;

               (c)     An order mutually agreeable to the Debtor Parties and the Lender Parties
              Case 18-12808-KG        Doc 284-1      Filed 05/24/19      Page 10 of 37




(i) approving the Amended Disclosure Statement, which shall be in form acceptable to the
Parties (the "Disclosure Statement Ordet•"), and (ii) setting a hearing on confirmation of the
Amended Plan on or before June Z1, 2019; and

              (d)     An order mutually agreeable to the Debtor Parties and the Lender Parties
approving the Maple Retention Application (the "Maple Retention Order" and, collectively
with the Settlement Order, the Dismissal Order, and the Disclosure Statement Order, the "Initial
Orders").

        2.3      Allowed Claim and Allowed Lien; Satisfaction and Discharge.

                (a)      Upon the Effective Date, the Lender Parties shall hold, and have full right
and title to, an allowed claim (pursuant to sections 502 and 506 of the Bankruptcy Code) against
White Eagle in an amount equal to the sum of(i) $382,703,913 (i.e., one hundred four percent
(104%) of the principal amount owed under the Loan Agreement), l~us (ii) the amounts of all
accrued and unpaid interest at the contractual non-default rate under the Loan Agreement until
November 14, 2018 and at the contractual default rate under the Loan Agreement (i.e., 200 basis
points over the contractual non-default rate) from and after November 14, 2018, plus (iii) the
amounts of all of the Lender Parties' accrued and unpaid fees, costs and expenses, including
professional fees (collectively, the "Allowed Claim"). The Allowed Claim shall include the
amounts of all fees, costs, expenses, and interest that accrue following entry of the Initial Orders
through the date of full payment of the Allowed Claim. The Allowed Claim (including all
 principal, fees, costs, expenses, and interest) shall be secured by a valid first priority lien on and
security interest in all Collateral as set forth in the Loan Agreement and the other Transaction
Documents, including the Pledged Policies and the equity interests in White Eagle (the "Allowed
 Laen"). The Allowed Claim and Allowed Lien shall not be subject to any defense, counterclaim,
 offset, charge, or reduction, whether at law or in equity. The Allowed Claim shall be reduced by
 payments made by White Eagle to the Lender Parties after the date hereof as permitted under this
 Agreement.

               (b)     Subject to Section 2.3(c) hereof, the Debtor Parties may, at any time from
the Effective Date through the Outside Closing Date, discharge and satisfy the Allowed Claim
and the DIP Claims and obtain the release of the Allowed Lien and all liens securing DIP
Financing by making a payment in cash to the Agent in an amount equal to: (i) if payment in full
is made prior to the occurrence of a Sale Trigger Event, the sum of(A) $375,344,223 (i.e., one
hundred two percent(102%)of the principal amount owed under the Loan Agreement), l~us (B)
the amounts of all accrued and unpaid interest at the contractual non-default rate under the Loan
Agreement until November 14, 2018 and at the contractual default rate under the Loan
Agreement (i.e., 200 basis points over the contractual non-default rate) from and after November
14, 2018 through the date of payment, plus (C) all of the Lender Parties' accrued and unpaid
fees, costs and expenses including professional fees through the date of payment, plus (D) the
amounts of any and all unpaid obligations under any DIP Financing (the sum of(i)(A)-(D), the
"Early Payoff Amount")or (ii) if payment in full is made upon or after the occurrence of a Sale
Trigger Event, the sum of(A)the amount of the Allowed Claim, l~us(B)the amounts of any and
all unpaid obligations under any DIP Financing Qr other financing provided by the Lender Parties
(the sum of(ii)(A) and (ii)(B), the "Payoff Amount"). Prior to the occurrence of a Sale Trigger
Event, the Debtors shall have the right to continue to use the proceeds from the maturities of any
life insurance policy or resolution of any life insurance policy-related claims to pay operating
          Case 18-12808-KG          Doc 284-1     Filed 05/24/19      Page 11 of 37




expenses consistent with the DIP Budget and to reduce the Allowed Claim (first in satisfaction of
accrued and unpaid interest, fees, costs, and expenses and, then, in satisfaction of principal) by
payment to the Lender Farties.

               (c)    Prior to the Outside Closing Date, upon the receipt by the Agent of the
payment in cash in full of the Payoff Amount or, to the extent applicable, the Early Payoff
Amount, the Allowed Claim and the DIP Claims shall be satisfied and the Allowed Lien and all
liens securing DIP Financing shall be discharged and released.

               (d)     Until the Payoff Amount is paid in cash in full to the Agent, and except as
permitted pursuant to Section 2.3(b), promptly upon the closing and funding of the sale of any
portion of the Collateral as contemplated hereunder, the proceeds therefrom (after the payment of
any fees owed to Maple as a result of such sale, as applicable) shall be paid to the Agent to
reduce the Allowed Claim dollar for dollar (first in satisfaction of accrued and unpaid interest,
fees, costs, and expenses and, then, in satisfaction of principal).

               (e)     At the time that the Early Payoff Amount or the Payoff Amount, as
applicable, has been paid in full, the Debtors may, at their discretion, (i) terminate and abandon
the Sale Process, (ii) amend and restate the Constituent Documents in any manner (including
removing Farnan from any position to which he was appointed pursuant to this Agreement),
provided that the LP Agreement may not be amended or otherwise modified if the equity of
White Eagle is transferred pursuant to the Sale Process or otherwise, (iii) terminate the
engagement of Maple, and (iv) retain any Collateral not sold or subject to a binding purchase
agreement.

               (~       Upon the Effective Date, the Debtor Parties shall execute (i) the transfer
documents in the form mutually agreeable to the Debtor Parties and the Lender Parties to be
attached hereto as Exhibit A (the "Asset Transfer Documents") effectuating the transfer of all
Pledged Policies and all other Collateral (other than the equity interests in White Eagle) to the
Agent (or its designee) in the circumstances provided in Section 2.6(c), which Asset Transfer
Documents shall identify all outstanding Pledged Policies, all Pledged Policies as to which a
maturity event has occurred, and all pending claims and causes of action relating to, or arising
from, the Pledged Policies and (ii) a transfer document in the form mutually agreeable to the
Debtor Parties and the Lender Parties to be attached hereto as Exhibit B (collectively with the
Asset Transfer Documents, the "Transfer Documents") effectuating the transfer of all equity
interests in White Eagle to the Agent (or its designee) in the circumstances provided in Section
2.6(c) and shall deliver the fully executed Transfer Documents to White &Case LLP to be held
in escrow pending release pursuant to Section 2.6(c). The Asset Transfer Documents shall be
amended by the Lender Parties and White Eagle from dine to time to reflect (i) any omitted
Pledged Policies, (ii) maturity events that occur with respect to the Pledged Policies, (iii)
payments that are made in respect thereof, (iv) pending actions with respect thereto that are
resolved,(v) any new claims or causes of action that arise related to the Pledged Policies,(vi) the
designee or designees of the Agent that will become party to the Transfer Documents, and (vii)
the date of the Transfer Documents, as determined by the following sentence. The Transfer
Documents shall not be released from escrow by White &Case LLP and no delivery of such
Transfer Documents to the Lender Parties may occur until the later to occur of(A) the Outside
Closing Date, and (B) such later date and time expressly approved in writing by the Lender
Parties in their sole discretion. Upon confirmation from the Agent to White &Case LLP that it

                                                10
          Case 18-12808-KG          Doc 284-1      Filed 05/24/19     Page 12 of 37




has received the Early Payoff Amount or the Payoff Amount, as applicable (which shall be sent
promptly upon the Agent's receipt of the Early Payoff Amount or the Payoff Amount), the
Transfer Documents shall cease to have any force or effect and White &Case LLP shall return
the Transfer Documents to the Debtor Parties.

        2.4     Appointment of Farnan. Upon the Effective Date,(x) the LP Agreement shall be
amended and restated in the form mutually agreeable to the Debtor Parties and the Lender Parties
to be attached as Exhibit C hereto and the signatures delivered by the parties thereto shall be
deemed to be automatically released at such time (which signature pages have been delivered to
White &Case LLP in escrow on or before the Effective Date),(y) the LLC Agreement shall be
amended and restated in the form mutually agreeable to the Debtor Parties and the Lender Parties
to be attached as Exhibit D hereto and the signatures delivered by the parties thereto shall be
deemed to be automatically released at such time (which signature pages have been delivered to
White &Case LLP in escrow on or before the Effective Date), and (z) Farnan, LRDA and
CLMG shall enter into a power of attorney (the "POA") in the form mutually agreeable to the
Debtor Parties and the Lender Parties to be attached as Exhibit ~ hereto to reflect, among other
things, the following:

             (a)     Pursuant to a written agreement entered into between Farnan and the
Debtors, Farnan shall be appointed as (x) the liquidation agent of WEGP,(y) the liquidation
agent of LRDA,and (z)the liquidation agent of White Eagle;

             (b)      The Independent Manager (as defined in the Loan Agreement) shall be
removed from all positions at WEGP and White Eagle simultaneously with Farnan's
appointment as the liquidation agent of WEGP and White Eagle;

              (c)     Farnan may not be removed or replaced from the positions to which he is
appointed pursuant to Section 2.4(a) without the mutual written consent of the Debtor Parties and
the Lender Parties;

               (d)      If Farnan is removed pursuant to Section 2.4(c), dies, resigns, or otherwise
ceases to act in his capacity as liquidation agent, the Debtor Parties and the Lender Parties shall
mutually agree on his replacement and, if no such agreement can be reached within thirty (30)
days, the Parties shall seek a determination by the Bankruptcy Court of the identity of an
appropriate replacement liquidation agent. Upon such mutual agreement or determination by the
Bankruptcy Court, Farnan's successor shall automatically become the replacement liquidation
agent and the replacement liquidation agent and the applicable Debtor Parties and Lender Parties
shall enter into all necessary agreements (including, in the case of LRDA,a power of attorney in
substantially the same form as the POA attached as Exhibit E hereto) to effect the appointment of
the replacement liquidation agent.

               (e)     If the Debtors do not pay the Early Payoff Amount in full in cash to the
Agent prior to the occurrence of a Sale Trigger Event, Farnan shall, automatically on the next
Business Day after the occurrence of such Sale Trigger Event and without further order or
corporate or other action by the Debtor Parties, the Lender Parties, or any other Person, have the
sole authority and the express mandate to:

                      (i)     conduct the Sale Process,


                                                11
          Case 18-12808-KG         Doc 284-1      Filed 05/24/19       Page 13 of 37




                     (ii)    select winning bids for the Collateral,

                     (iii) close sale transactions on behalf of the Debtors with respect to the
              Collateral; provided that Farnan may not cause the Debtors to transfer any
              Collateral to a purchaser without first (or simultaneously) receiving the proceeds
              of such sale (with any credit bid by the Lender Parties being deemed simultaneous
              receipt of proceeds),

                    (iv) prohibit the Debtors from making any expenditure not specified in
              any such DIP Budget unless such expenditure is approved in writing by the
              Lender Parties,

                      (v)     obtain DIP Financing in accordance with Section 2.8(c),

                     (vi) take all other actions as he determines in his sole and absolute
              discretion are necessary and appropriate to promptly implement and complete the
              Sale Process and preserve and protect the Collateral (including the
              commencement, defense and settlement of litigation, if necessary), and

                      (vii) exercise veto rights over any action to be taken by the Debtors that
              is inconsistent with, or that would interfere with or delay timely completion of,
              the Sale Process.

Subject to the foregoing exclusive authority and mandate granted to Farnan, the existing
management of the Debtors shall retain all of their other respective management and decision-
making powers on behalf of the Debtors. Farnan shall exercise the exclusive powers granted
hereunder in the role of Bankruptcy Court-appointed independent liquidation agent, and he shall
not be an officer, employee, manager, or director of any of the Debtors.

               (~       Farnan shall maximize the proceeds from the sale of the Collateral in the
manner that he determines to be appropriate in his sole and absolute discretion and, in any event,
consistent with traditional fiduciary duties owed by directors and officers of corporations under
Delaware law to constituents of bankruptcy estates subject to complying with the Sale Process in
all respects as set forth in this Agreement; provided that Farnan may not, in exercising his rights
and duties, contest the Sale Process (including the Sale Deadlines), in any way or seek any relief
from the Bankruptcy Court to modify the Sale Process (including the Sale Deadlines), or take
any other action inconsistent with the terms of this Agreement; and

               (g)     Prior to the occurrence of a Sale Trigger Event, Farnan's duties and
authorities shall be limited to taking such actions as he determines in his sole and absolute
discretion to be necessary or appropriate (including consulting with, directing, and overseeing
Maple) for the Debtors to be prepared to launch and implement the Sale Process upon the
occurrence of a Sale Trigger Event; provide'that, prier to the Sale Trigger Event, Farnan shall
not take any action to commence the marketing of the Collateral to third parties or to otherwise
contact potential buyers about the Collateral.

       2.5     Engagement of Maple.

               (a)     Upon the Effective Date, Maple shall be engaged as the due diligence and

                                                12
          Case 18-12808-KG         Doc 284-1      Filed 05/24/19     Page 14 of 37




marketing agent by the Debtors to conduct the Sale Process pursuant to an engagement
agreement mutually agreeable to the Debtor Parties and the Lender Parties; provided that Maple
shall receive guidance and direction solely from Farnan in connection with such engagement.

              (b)     Under the terms of such engagement, (i) until the occurrence of a Sale
Trigger Event, Maple shall only take such actions as it shall determine, in consultation with
Farnan, are necessary or appropriate to be able to launch and implement the Sale Process upon
the occurrence of a Sale Trigger Event; provided that, prior to the Sale Trigger Event, Maple
shall not take any action to commence the marketing of the Collateral to third parties or to
otherwise contact potential buyers about the Collateral and (ii) upon the occurrence of a Sale
Trigger Event, Maple shall, subject to Farnan's discretion and in consultation with the Parties,
promptly launch and conduct the Sale Process as it determines to be appropriate.

       2.6     Sale Process. Upon the occurrence of a Sale Trigger Event, a sale of the
Collateral shall be conducted by the Debtors, at the direction of Farnan based on the advice of
Maple, as follows:

              (a)      The Collateral shall be marketed in one or more packages as determined
by Farnan in his sole and absolute discretion based on the advice of Maple;

              (b)     The closing of the sale of any of the Collateral shall occur, and the
proceeds of such sale shall be received by the Agent, on or before December 30, 2019 at 12:00
noon(New York time)(the "Outside Closing Date");

               (c)    If the Agent has not confirmed receipt of the Payoff Amount to White &
Case LLP by December 30, 2019 at 2:00 p.m.(New York time) or such later date and time as
expressly approved in writing by the Lender Parties in their sole and absolute discretion (such
applicable date and time, the "Transfer Date"), White &Case LLP shall promptly deliver to the
Agent all of the executed Transfer Documents (dated as of the Transfer Date) to which the Agent
(or any one or more of its designees) has provided to White &Case LLP executed counterparties
and, upon such delivery, all rights, title, and interests of the Debtors in and to the Collateral
covered by the applicable Transfer Documents shall, as of the Transfer Date, be transferred to
and vest in the transferee in full satisfaction of the remaining unpaid portion of the Allowed
Claim and any outstanding obligations owed under DIP Financing;

               (d)      The following deadlines shall be set by the Debtors, as directed by Farnan
based on the advice of Maple, and communicated to all potential bidders (iYicluding the Lender
Parties), so as to ensure that all sales are completed by the Outside Closing Date: (i) the
execution of nondisclosure agreements by interested parties, (ii) the submission of nonbinding
expressions of interest, (iii) the conducting and completion of diligence, (iv) the submission of
binding bids, including binding stalking horse bids (if appropriate), and (v) the conducting of an
auction, if appropriate, all as determined by Farnan in his sole and absolute discretion based on
the advice of Maple; provided that the Parties hereby recognize that, in order to close one or
more sale transactions with respect to the Collateral by the Outside Closing Date, such deadlines
must be set in a manner that addresses all requirements a potential purchaser must satisfy in
order to effectuate the transfer of the applicable Collateral;

               (e)    The Agent may submit one or more credit bids of all or any portion of the


                                               13
           Case 18-12808-KG          Doc 284-1      Filed 05/24/19      Page 15 of 37




Allowed Claim and/or the DIP Claims fqr all of the Collateral or any package thereof; provided
that the Agent may not credit bid for packages of Collateral solely in the event that (i) third party
bids for such packages of Collateral in the aggregate exceed the full amount of the Payoff
Amount and (ii) the sales with respect to such packages of Collateral are actually consummated
simultaneously with each other. If the Agent's credit bid is the high bid with respect to the sale
of any package of Collateral, the amount of such credit bid shall, upon closing, reduce the
Allowed Claim and, if the Allowed Claim has been paid in full, the DIP Claims; and

                (~     The Lender Parties and Emergent shall each have the right to object to any
proposed sale of some or all of the Collateral pursuant to the Sale Process by filing an objection
to such sale with the Bankruptcy Court. So long as the Lender Parties and Emergent receive at
least seven (7) days' notice of the proposed sale of some or all of the Collateral pursuant to the
Sale Process, the filing of such an objection shall not stay any proposed sale. The burden shall
be on the objecting party to obtain expedited consideration of such objection (to which any
opposing party shall not unreasonably object). At the hearing before the Bankruptcy Court to
consider any such objection, the burden shall be on the objecting party to prove that the sale does
not satisfy the requirements of section 363 of the Bankruptcy Code;provided that such objection
shall not challenge the adequacy of the Sale Process as contemplated by this Agreement. None
of the filing, the pendency, nor the determination of any such objection shall prevent or stay the
Collateral from being transferred pursuant to Section 2.6(c).

        2.7     Time is of the Essence. The Parties expressly acknowledge and agree that(i) time
is of the essence with respect to the Sale Deadlines,(ii) strict adherence to the Sale Deadlines is a
material term of this Agreement, (iii) the Sale Deadlines may not be extended or modified by
Farnan or any of the Debtor Parties in any way for any reason whatsoever including(A)Farnan's
exercise of his duties as set forth in Section 2.4(e),(B)the status of any potential or pending sale
of Collateral,(C) any pending objection to a sale of Collateral pursuant to Section 2.6(f~ that is
not yet resolved by the Bankruptcy Court, or (D) any other extenuating circumstances that may
exist as of the applicable Sale Deadline, and (iv) any decision by the Lender Parties to extend or
not extend the Sale Deadlines shall be in the Lender Parties' sole and absolute discretion.

        2.8     DIP Financing.

               (a)      Subject to negotiation of terms and conditions mutually agreeable to the
Debtor Parties and the Lender Parties, the Lender shall provide the Debtors a revolving
postpetition credit facility of up to $15 million (the "Initial I2IP Finaneing"), with a maturity
date of the Outside Closing Date, to address White Eagle's liquidity needs, after receipt of
maturities of the Pledged Policies, subject to the DIP Budget, the DIP Credit Agreement, and the
DIP Order authorizing such Initial DIP Financing.

              (b)       If, prior to the Sale Trigger Event, White Eagle indicates that it anticipates
having insufficient liquidity to pay its obligations under the DIP Budget notwithstanding having
fully drawn the Initial DIP Financing, the Parties shall work together in good faith to try to agree
on how such shortfall should be addressed.

               (c)     If Farnan anticipates that White Eagle will not have sufficient liquidity to
service its obligations after the occurrence of a Sale Trigger Event, Farnan, on behalf of the
Debtors, shall have full authority to (i) negotiate and enter into all necessary documentation

                                                  14
           Case 18-12808-KG          Doc 284-1      Filed 05/24/19      Page 16 of 37




regarding additional ~ostpetition financing following the Sale Trigger Event on behalf of the
Debtors (together with the Initial DIF Financing and any other financing provided by the Lender
Parties or any of their Affiliates to any of the Debtor Parties after the Effective Date, "DIP
Financing") and (ii) seek and obtain all necessary $ankruptcy Court approvals in connection
therewith. Emergent shall have the right to contest or comment on any such proposed DIP
Financing before the $anlcruptcy Court.

                                          ARTICLE III
                                          COVENANTS

        3.1     Debtor Party Covenants. Until (i) the payment of the Early Payoff Amount or the
Payoff Amount, as applicable, or (ii) the transfer of Collateral to the Agent as set forth in Section
2.6(c), each of the Debtor Parties hereby covenants and agrees as follows:

              (a)    Each Debtor Party shall comply with this Agreement and the Settlement
Order and shall use its reasonable best efforts to take all actions reasonably necessary and
desirable to implement the terms of this Agreement and shall not take any action inconsistent
with this Agreement.

                (b)     No Debtor Party shall take any action inconsistent with obtaining entry of
any of the Initial Orders or the Confirmation Order, including objecting, causing, or encouraging
any other Person to object, or supporting any other Person in making an objection to entry of any
of the Initial Orders or the Confirmation Order.

              (c)     The Debtors shall not alter, amend, or modify the Amended Plan (whether
or not any such alteration, amendment, or modification would require resolicitation under the
Bankruptcy Code) without the prior written consent of the Lender Parties. Any alteration,
amendment, or modification of the Amended Plan without the prior written consent of the
Lender Parties shall be void ab initio. The Debtors shall not seek to revoke or withdraw the
Amended Plan without the prior written consent of the Lender Parties.

               (d)      No Debtor Party shall seek to (i) vacate or otherwise impair the
effectiveness of any Initial Order or the Confirmation Order that is entered by the Bankruptcy
Court or (ii) alter, amend, or modify any Initial Order or the Confirmation Order in any manner
(whether such alteration, modification, or amendment is de minimis, corrective, or otherwise)
without the prior written consent of the Lender Parties. Any alteration, amendment, or
modification of any Initial Order or the Confirmation Order without the prior written consent of
the Lender Parties shall be void ab initio.

                (e)    No Debtor Party may contest, object to, or otherwise challenge, directly or
indirectly,(i) the Allowed Claim,(ii) the accrual of interest (at the contractual default rate), fees,
costs, and expenses with respect to the Allowed Claim, or (iii) the Allowed Lien; pNovided that
White Eagle reserves the right to contest the mathematical accuracy of the calculation of the
Allowed Claim pursuant to the terms hereof.

              (~     No Debtor Party shall seek to reject this Agreement under section 365 of
the Bankruptcy Code (ar otherwise) in the Chapter 11 Cases or any other Insolvency or
Liquidation Proceeding. If any Debtor Party that is not a Debtor as of the Effective Date files an


                                                  15
          Case 18-12808-KG          Doc 284-1      Filed 05/24/19      Page 17 of 37




Insolvency or Liquidation Proceeding, it shall seek to assume this Agreement under section 365
of the Bankruptcy Code (or, in the case of an Insolvency or Liquidation Proceeding under any
law other than the Bankruptcy Code, its equivalent) on the first day of such Insolvency or
Liquidation Proceeding.

              (g)   No Debtor Party shall amend or otherwise propose to amend any of the
Constituent Documents or the constitution ofLRDA except as expressly permitted hereby.

               (h)      No Debtor Party shall issue, or authorize for issuance, sell, deliver, or
agree to commit to issue, sell, or deliver (whether through the issuance of granting of options,
warrants, commitments, subscriptions, right to purchase, or otherwise) any equity or voting
interest in any of the Debtors or any securities convertible into or exchangeable for any equity or
voting interest in any of the Debtors unless the proceeds of such issuance, sale, or delivery are
sufficient to and are used to pay in full in cash the Early Payoff Amount or the Payoff Amount,
as applicable.

                (i)     The Debtor Parties shall provide the Lender Parties with reasonable access
to information regarding any potential Claims against any of the Debtors (including
administrative expenses and unsecured claims) and shall cooperate in good faith with the Lender
Parties to minimize, to the fullest extent possible, such Claims (if any); provided that, subject to
Section 3.2(f}, the Lender Parties' right to object to any Claims asserted against, or scheduled by,
the Debtors are fully preserved and the Debtor Parties shall not challenge the right of the Lender
Parties to assert any such objection.

               (j)     The Debtors shall not seek .to sell any Collateral prior to the occurrence of
a Sale Trigger Event without the approval of the Bankruptcy Court; provided that, if the Debtors
attempt to sell any Collateral prior to the occurrence of a Sale Trigger Event for an amount
which is less than the Early Payoff Amount, the Lender Parties shall have the right to (i) credit
bid all or a portion of the Allowed Claim and/or the DIP Claims for such Collateral and/or (ii)
object to any such sale.

              (k)    The Debtor Parties shall (i) cooperate with and assist Farnan in performing
his obligations and duties as contemplated .under this Agreement, including with respect to
preparing for the Sale Process and the implementation and consummation thereof and (ii)
provide Farnan with reasonable access to information necessary or desirable to prepare for,
implement, and consummate the Sale Process.

             (1)     No Debtor Party may take any action, directly or indirectly, to remove or
displace Farnan or to interfere with the performance of Farnan's duties as set forth in this
Agreement or the Constituent Documents.

              (m) The Debtor Parties shall cooperate with and assist Maple in performing its
obligations and duties under its engagement, including with respect to the preparation for the
Sale Process and the consummation. thereof.

                (n)     None of the Debtors shall sell, license, sublicense, abandon, allow to
lapse, transfer, or dispose of any Collateral except as expressly permitted hereby.

               (o)     The Debtor Parties shall comply with the terms of any DIP Order and DIP

                                                 16
           Case 18-12808-KG          Doc 284-1      Filed 05/24/19      Page 18 of 37




Credit Agreement (including the covenants set forth therein) and shall not take any action
inconsistent with any DIP Order and DIP Credit Agreement.

                (p)     Each of the Debtor Parties shall continue to operate its businesses in the
ordinary course (subject to the terms of this Agreement and the Settlement Order) including (i)
doing or causing to be done all things necessary to preserve and keep in full force and effect its
existence and its material rights, franchises, licenses, permits, copyrights, trademarks and
patents,(ii) maintaining and implementing administrative and operating procedures (including an
ability to recreate the documents relating to the Collateral in the event of the destruction thereof]
and keeping and maintaining all records and other information, reasonably necessary or
reasonably advisable for the collection of proceeds of the Pledged Policies, (iii) maintaining its
existing bank accounts and not closing any bank accounts or creating any new bank accounts
without the consent of the Lender Parties, acting reasonably,(iv) not being acquired directly or
indirectly, or becoming a party to any merger or consolidation unless any such transaction would
result in the immediate payment in full of the Early Payoff Amount or the Payoff Amount, as
applicable,(v) not creating any new direct or indirect subsidiary,(vi) not acquiring any new life
insurance policies,(vii) not changing its accounting practices, policies, or treatment except to the
extent required by applicable law, changes in GAAP or requirements of its independent
accounts, (viii) not becoming an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940, as
amended, by virtue of an exemption other than pursuant to Section 3(c)(1) or Section 3(c)(7)
thereof,(ix) not becoming a "covered fund" under Section 13 of the Bank Holding Company Act
of 1956, as amended,(x) maintaining its insurance in existence on the date hereof with respect to
the DIP Collateral, and (xi) complying in all material respects with all applicable laws, rules and
regulations applicable to the Collateral and White Eagle's business.

               (q)     None of the Debtor Parties may (i) seek relief from the Bankruptcy Court,
or any other court, seeking a modification of the Sale Process (including the Sale Deadlines) or
(ii) otherwise attempt to modify the Sale Process (including the Sale Deadlines). The Debtor
Parties shall not seek any approval by the Bankruptcy Court (or any other court) or the entry by
the Bankruptcy Court of any order in the Chapter 11 Cases that affects this Agreement or any
DIP Financing without the prior written consent of the Lender Parties.

               (r)      The Debtors may not incur or assume any funded indebtedness other than
any DIP Financing or as set forth in the DIP Budget unless the proceeds of such indebtedness are
used to pay in full in cash the Early Payoff Amount or the Payoff Amount, as applicable.

              (s)    The Debtors may not grant liens on any of the Collateral to any party other
than the Agent or the agent or lender under any DIP Financing except with respect to
indebtedness the proceeds of which are used to pay in full in cash the Early Payoff Amount or
the Payoff Amount, as applicable.

               (t)     The Debtor Parties shall forbear from making, causing to be made,
publishing, ratifying, or endorsing any and all disparaging remarks or derogatory statements or
comments, whether written or oral, to any Person with respect to any of the Lender Parties and,
in response to any related inquiry, shall state only that the Parties have resolved their dispute to
their mutual satisfaction; pNovic~ed that the Debtors Parties shall not be prohibited from
responding publicly to incorrect public statements or from malting truthful statements when

                                                  17
           Case 18-12808-KG         Doc 284-1      Filed 05/24/19      Page 19 of 37




required by law, subpoena, or court order.

              (u)     The Debtor Parties shall pay or cause to be paid all Premiums due on the
Pledged Policies and keep all of the Pledged Policies in full force and effect and not in a state of
grace or lapse unless otherwise agreed to by the Lender Parties in their sole and absolute
discretion.

               (v)    The Debtor Parties shall (i) continue to coordinate with LexSery to obtain,
as soon as is reasonably practicable,(A) updated life expectancy reports from ITM TwentyFirst
LLC for each insured life which has been previously underwritten by ITM TwentyFirst LLC,
using the new underwriting methodology and mortality tables announced and adopted by ITM
TwentyFirst LLC during October 2018 and (B) updated life expectancy reports from AVS
Underwriting, LLC for each insured life which has been previously underwritten by AVS
Underwriting, LLC, using the new underwriting methodology and mortality tables announced
and adopted by AVS Underwriting, LLC during October and November 2018, and (ii) provide to
the Lender Parties such reports on the Friday of each week.

               (w) The Debtor Parties shall keep the Lender Parties apprised on a timely basis
of all material developments with respect to the business and affairs of the Debtors and the
Collateral including the maturity of any Pledged Policy and any litigation or other dispute with
respect to any Pledged Policy.

               (x)     The Debtor Parties shall use their best efforts to seek and obtain entry by
the Bankruptcy Court, on or before June 21, 2019, of an order consistent with the terms of this
Agreement and otherwise acceptable to the Parties that shall, among other things,(i} confirm the
Amended Plan, (ii) incorporate the terms of the Settlement Order in their entirety, (iii) prohibit
the Debtor Parties from making any payments or other transfers of cash not specifically
identified in the DIP Budget and (iv) to the greatest extent permitted under applicable law, vest
the Collateral in the Debtors on the terms set forth in this Agreement on the effective date of the
Amended Plan free and clear of liens and Claims (other than liens and Claims specifically
surviving the effective date under the terms of the Amended Plan, including the Allowed Claim
and the Allowed Lien)(the "Confirmation Order").

                (y)     The Debtors shall not seek to resolve or settle any disputed Claim with
respect to any Pledged Policy for an amount that represents a reduction greater than the lesser of
(i) $2 million. of the face amount of such Pledged Policy or (ii) 20% of the face amount of such
Pledged Policy without the prior written consent of the Lender Parties (not to be unreasonably
withheld); provided that the Lender Parties' consent shall not be required with respect to the
Lincoln Benefit Settlement Agreement(but that the Lender Parties shall work in good faith with
the Debtor Parties to resolve any outstanding issues or concerns with respect to the Lincoln
Benefit Settlement Agreement so as to provide their consent by May 29, 2019); providedfurther
that the Lincoln Benefit Settlement Agreement shall not be binding on, or effective as to, White
Eagle unless and until it is approved by the Bankruptcy Court after notice and a hearing, and the
Lender Parties' .right to object to such Bankruptcy Court approval of the Lincoln Benefit
Settlement is fully preserved.

               (z)      Each of the representations and warranties of each Debtor Party contained
in Article IV shall be true and correct in all material respects on and as of the Effective Date.

                                                 18
           Case 18-12808-KG          Doc 284-1      Filed 05/24/19      Page 20 of 37




              (aa) Without limiting the effect of Section 6.1(b), the Debtor Parties shall work
in good faith with the Lender Parties to finalize and attach each of the Exhibits hereto by May
29, 2019.

        3.2     Lender Part~Covenants. Until (i) the payment of the Early Payoff Amount or the
Payoff Amount, as applicable, or (ii) the transfer of Collateral to the Agent as set forth in Section
2.6(c), each of the Lender Parties hereby covenants and agrees as follows:

              (a)    Each Lender Party shall comply with this Agreement and the Settlement
Order and shall use its reasonable best efforts to take all actions reasonably necessary and
desirable to implement the terms of this Agreement and shall not take any action inconsistent
with this Agreement.

              (b)     So long as the Initial Orders and the Confirmation Order are consistent
with this Agreement and have been otherwise approved by the Lender Parties, no Lender Party
shall take any action inconsistent with obtaining entry of any of the Initial Orders or the
Confirmation Order, including objecting, causing, or encouraging any other Person to object, or
supporting any other Person in making an objection, to entry of any of the Initial Orders or the
Confirmation Order.

              (c)     The Lender Parties shall (i) cooperate with and assist Farnan in
performing his obligations and duties under this Agreement, including with respect to the
preparation for the Sale Process and the consummation thereof and (ii) provide Farnan with
reasonable access to information necessary or desirable to prepare for the Sale Process.

              (d)      The Lender Parties shall cooperate with and assist Maple in performing its
obligations and. duties under its engagement, including with respect to the preparation for the
Sale Process and the consummation thereof.

              (e)     The Lender Parties shall work in good faith with the Debtor Parties to
resolve any dispute in connection with the proper allocation of payments to professionals as
between the Debtors, on the one hand, and their non-Debtor Affiliates, on the other hand, in
connection with negotiating the DIP Budget.

              (~     Upon agreement on a DIP Budget, the Lender Parties shall not object to
the Debtors' use of cash collateral to pay professionals or any other expenses consistent with
such DIP Budget.

               (g)     The Lender Parties shall comply with the terms of any DIP Order and
shall not take any action inconsistent with any DIP Order.

               (h)     The Lender Parties shall forbear from making, causing to be made,
publishing, ratifying, or endorsing any and all disparaging remarks or derogatory statements or
comments, whether written or oral, to any Person with respect to any of the Debtor Parties and,
in response to any related inquiry, shall state only that the Parties have resolved their dispute to
their mutual satisfaction; provided that the Lender Parties shall not be prohibited from
responding publicly to incorrect public statements or from making truthful statements when
required by law, subpoena, or court order.


                                                  19
          Case 18-12808-KG          Doc 284-1      Filed 05/24/19      Page 21 of 37




             (i)     The Lender Parties shall use their best efforts to seek and obtain entry by
the Bankruptcy Court, on or before June 21, 2019, of the Confirmation Order.

               (j)      Each of the representations and warranties of each Lender Party contained
in Article V shall be true and correct in all material respects on and as of the Effective Date.

              (k)     Without limiting the effect of Section 6.1(b), the Lender Parties shall work
in good faith with the Debtor Parties to finalize and attach each of the Exhibits hereto by May
29, 2019.

                             ARTICLE IV
        REPRESENTATIONS AND WARRANTI ES OF EACH DEBTOR PARTY

Each Debtor Party, severally and not jointly, hereby represents and warrants to the Lender
Parties as follows:

        4.1    Authority. Each Debtor Party is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization and has all the requisite corporate,
partnership, limited liability company, or other power and authority to execute and deliver this
Agreement and the other documents and instruments contemplated hereby to which it is
contemplated to be a party and perform its obligations under this Agreement and the other
documents and instruments contemplated hereby to which it is contemplated to be party, subject
to entry by the Bankruptcy Court of the Settlement Order. The execution, delivery, and
performance by each Debtor Party under this Agreement and the other documents and
instruments contemplated hereby to which such Debtor Party is contemplated to be a party have
been duly authorized by all necessary action on its pat-t, and no other actions or proceedings on
its part are necessary to authorize it to enter in to this Agreement or the other documents or
instruments contemplated hereby to which it is contemplated to be a party, subject to entry by the
Bankruptcy Court of the Settlement Order.

       4.2     Enforceability. This Agreement and each other agreement and document
executed and delivered by each Debtor Party in connection herewith have been duly executed
and delivered by such Debtor Party and constitutes the binding obligation of such Debtor Party,
enforceable in accordance with their respective terms upon entry by the Bankruptcy Court of the
Settlement Order.

        4.3     No Conflict. The execution and delivery of this Agreement does not and will not
(a) conflict with any provision of the organizational documents of any Debtor Party or(b) violate
any contract, agreement, document, judgment, license, or order applicable to or binding upon
such Debtor Party, subject to Bankruptcy Court approval of this Agreement.

        4.4    Ownership.

               (a)      Emergent is the sole legal and beneficial owner of all of the issued and
outstanding stock or other equity interests of OLIPP and no one other than Emergent owns any
other equity interests in OLIPP.

              (b)     OLIPP is the sole legal and beneficial owner of all of the issued and
outstanding stock or other equity interests of Markley and no one other than Emergent owns any

                                                 20
          Case 18-12808-KG           Doc 284-1        Filed 05/24/19   Page 22 of 37




other equity interests in Markley.

               (c)      Markley is the sole legal and beneficial owner of all of the issued and
outstanding stock or other equity interests of LRDA and no one other than Emergent owns any
other equity interests in LRDA.

              (d)     LRDA is the legal and beneficial owner of 99.9% of the issued and
outstanding stock or other equity interests of White Eagle and WEGP is the legal and beneficial
owner of 0.1% of the issued and outstanding stock or other equity interests of White Eagle and
no one other than LRDA or WEGP owns any other equity interests in White Eagle.

              (e)     White Eagle is the sole owner of the Pledged Policies, which are not
subject to any liens or encumbrances other than the Allowed Lien and any liens securing DIP
Financing.

                             ARTICLE V
        REPRESENTATIONS AND WARRANTIES OF THE LENDER PARTIES

Each Lender Party, severally and not jointly, hereby represents and warrants to each Debtor
Party as follows:

       5.1     Authority. Each Lender Party is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization and has all the requisite corporate,
partnership, limited liability company, or other power and authority to execute and deliver this
Agreement and the other documents and instruments contemplated hereby to which it is
contemplated to be a party and perform. its obligations under this Agreement and the other
documents and instruments contemplated hereby to which it is contemplated to be party. The
execution, delivery, and performance by each Lender Party under this Agreement and the other
documents and instruments contemplated hereby to which such Lender Party is contemplated to
be a party have been duly authorized by all necessary action on its part, and no other actions or
proceedings on its part are necessary to authorize it to enter in to this Agreement or the other
documents or instruments contemplated hereby to which it is contemplated to be a party.

       5.2     Enforceability. This Agreement and each other agreement and document
executed and delivered by each of the Lender Parties in connection herewith have been duly
executed and delivered by such Lender Party and constitutes the binding obligation of each of
the Lender Parties, enforceable in accordance with their respective terms.

        5.3     No Conflict. The execution and delivery of this Agreement does not and will not
(a) conflict with any provision of the organizational documents of any Lender Party or(b) violate
any contract, agreement, document, judgment, license, or order applicable to or binding upon
such Lender Party.

       5.4     Ownership. The Lender Parties are the sole legal and beneficial holders and
owners of the Allowed Claim and the Allowed Lien, and no such interests have been transferred
or assigned to any other party.




                                                 21
          Case 18-12808-KG          Doc 284-1      Filed 05/24/19      Page 23 of 37




                                    ARTICLE VI
                            CONDITIONS TO EFFECTIVENESS

        6.1     Effectiveness. This Agreement shall become effective and fully binding on the
Parties on the first Business Day (the "Effective Date") on which each of the conditions set forth
below has been satisfied or waived by the appropriate Party or Parties:

               (a)     each Party shall have executed and delivered to each other Party a signed
counterpart to this Agreement;

            (b)    each applicable Debtor Party shall have executed and delivered in escrow
to White &Case LLP the documents contemplated by Sections 2.3(f~ and 2.4; and

              (c)     the Bankruptcy Court shall have entered the Settlement Order, and the
Settlement Order shall be in full force and effect and not stayed, reversed, vacated, or amended.

        6.2    Certain Obligations Effective Immediately. Notwithstanding anything else in this
Agreement, the Parties agree that their respective obligations under Sections 2.1 and 2.2 shall be
effective immediately upon the execution of this Agreement by the Parties.

                                         ARTICLE VII
                                          RF,T.FA~F~

        7.1    Mutual Releases.

               (a)     Release by Debtor Parties. Except as otherwise set forth in Section 7.2 of
this Agreement, upon the Effective Date, in consideration of the covenants, promises, and
consideration set forth herein .(the receipt and sufficiency of which is hereby acknowledged by
the Debtor Parties), each Debtor Party, on behalf of itself, each of its Affiliates, and each Debtor
Party's and its Affiliate's respective present and former attorneys, financial advisors,
accountants, investment bankers, consultants, professionals, advisors, agents, officers, directors,
shareholders, principals, partners, members, managers, employees, subsidiaries, divisions,
predecessors, management companies, and other representatives (each, a "Debtor Release
Party"), hereby forever releases and discharges each of the Lender Parties, each Affiliate
thereof, and each Lender Party's and its Affiliate's respective present and former attorneys,
financial advisors, accountants, investment bankers, consultants, professionals, advisors, agents,
officers, directors, shareholders, principals, partners, members, managers, employees,
subsidiaries, divisions, predecessors, management companies, and other representatives (each, a
"Lender Release Party") from any and all Claims, whether known or unknown, foreseen or
unforeseen, matured or umnatured, existing or hereinafter arising, that such Debtor Release Party
(whether individual or collectively) ever had, now has, or hereafter can, shall, or may have,
based on or relating to the Debtor Parties, any of their respective Affiliates, the business and
operations of the Debtor Parties, the Plan, the Collateral, the Loan Agreement, the Transaction
Documents, the Adversary Proceeding, the Estimation Motion, the Chapter 11 Cases, or any act
or omission, transaction, agreement, event, or other occurrence related or relating to any of the
foregoing.

              (b)    Release by the Lender Parties. Except as otherwise set forth in Section 7.2
of this Agreement, upon the Effective Date, in consideration of the covenants, promises, and

                                                22
           Case 18-12808-KG         Doc 284-1      Filed 05/24/19      Page 24 of 37




consideration set forth herein (the receipt and sufficiency of which is hereby acknowledged by
the Lender Parties), each Lender Release Party hereby forever releases and discharges each
Debtor Release Party from any and all Claims, whether known or unknown, foreseen or
unforeseen, matured or unmatured, existing or hereinafter arising, that such Lender Release Party
(whether individual or collectively) ever had, now has, or hereafter can, shall, or may have,
based on or relating to the Debtor Parties, any of their respective Affiliates, the business and
operations of the Debtor Parties, the Plan, the Collateral, the Loan Agreement, the Transaction
Documents, the Adversary Proceeding, the Estimation Motion, the Chapter 11 Cases or any act
or omission, transaction, agreement, event, or other occurrence related or relating to any of the
foregoing.

               (c)     Debtor Parties' Covenant Not to Sue. Subject to Section 7.2 of this
Agreement, upon the Effective Date, each Debtor Party, on behalf of each Debtor Release Party,
hereby agrees that it shall not institute or prosecute (or, except to the extent required by law, in
any way aid, assist, or cooperate with the institution or prosecution ofj any action, suit, hearing,
or other proceeding of any kind, nature, or character at law or in equity, against any Lender
Release Party in order to collect, enforce, declare, assert, establish, or defend against any Claim
released pursuant to Section 7.1(a) above. This Agreement shall provide each Lender Release
Party with a complete defense to any such claims.

              (d)     Lender Release Parties' Covenant Not to Sue. Subject to Section 7.2 of
this Agreement, upon the Effective Date, each Lender Party, on behalf of each Lender Release
Party, hereby agrees that it shall not institute or prosecute (or, except to the extent required by
law, in any way aid, assist, or cooperate with the institution or prosecution o~ any action, suit,
hearing, or other proceeding of any kind, nature, or character at law or in equity against any
Debtor Release Party in order to collect, enforce, declare, assert, establish, ox defend against any
Claim released pursuant to Section 7.1(b) above. This Agreement shall provide each Debtor
Release Party with a complete defense to any such claims.

               (e)      Subordination and Treatment of Intercompany Claims. Subject to Section
7.2 of this Agreement, upon the Effective Date, in consideration of the covenants, promises, and
consideration set forth herein, each Debtor Party hereby agrees to subordinate any Intercompany
Claims including (i) the purported $5,385,975.90 Intercompany Claim held by Imperial against
White Eagle listed in the schedules of assets and liabilities for White Eagle [Docket No. 62],(ii)
the intercompany notes between Markley and LRDA and (iii) any reimbursement, contribution,
subrogation, or any other Intercompany Claims held by Emergent, Imperial, or any other Debtor
Party, whether arising before, on, or after the Effective Date, to the DIP Claims, the Allowed
Claim, and any other third party Claims against the Debtors; provided that the Amended Plan
shall provide that no distribution may be made on account of any Intercompany Claims unless
and until the Early Payoff Amount or the Payoff Amount, as applicable, is paid in full and the
Debtor Parties hereby agree that treatment consistent with the foregoing shall be acceptable to
them in full satisfaction of any such Intercompany Claims.

               (~      Unknown Claims. The Parties hereby understand and waive the effect of
 Section 1542 of the California Civil Code, which provides:

               §1542. A general release does not extend to claims which the
               creditor does not know or suspect to exist in his favor at the time of

                                                23
          Case 18-12808-KG         Doc 284-1      Filed 05/24/19     Page 25 of 37




               executing the release, which if known by him must have materially
               affected his settlement with the debtor.

THE PARTIES AGREE TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION,
CONTRACTS, LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE
RELEASED BY THIS AGREEMENT AND THE PARTIES HEREBY WAIVE AND
RELEASE ALL RIGHTS AND BENEFITS WHICH THEY MIGHT OTHERWISE HAVE
UNDER THE AFOREMENTIONED SECTION 1542 OF THE CALIFORNIA CIVIL CODE
WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS. TO THE EXTENT (IF ANY) ANY
OTHER LAWS SIMILAR TO SECTION 1542 OF THE CALIFORNIA CIVIL CODE MAY
BE APPLICABLE, THE PARTIES WAIVE AND RELEASE ANY BENEFIT, RIGHT OR
DEFENSE WHICH THEY MIGHT OTHERWISE HAVE UNDER ANY SUCH LAW WITH
REGARD TO THE RELEASE OF UNKNOWN,UNANTICIPATED OR MISUNDERSTOOD
DEFENSES, CLAIMS, CAUSES OF ACTION, CONTRACTS, LIABILITIES,
INDEBTEDNESS AND OBLIGATIONS

        7.2    Certain Preserved Obligations. Notwithstanding Section 7.1 of this Agreement,
nothing in this Agreement shall waive, release, or impair (i) any of the rights or obligations of
the Parties under this Agreement, the Interim Orders, the Confirmation Order, the Amended
Plan, the DIP Order, or any other related agreement or order,(ii) the right of any Party to obtain
remedies with respect to the breach or violation thereof by any other Party, (iii) the Allowed
Claim, the Early Payoff Amount, or the Payoff Amount, or (iv) any rights, claims, or defenses
that any Party may have with respect to any Person that is not a Release Party and any Affiliate
thereof.

                                        ARTICLE VIII
                                         REMEDIES

         8.1     Breach by Debtor Parties. If the Lender Parties determine that any of the Debtor
Parties has materially breached this Agreement or the Settlement Order, the Lender Parties will
provide notice of such breach to the Debtor Parties and shall be entitled to a hearing before the
Bankruptcy Court on an expedited basis within three (3) Business Days' of delivery of such
 notice for entry of an order of the Bankruptcy Court determining that such a breach has occurred
(a "Breach Order") and, if a Breach Order is entered, a Sale Trigger Event shall automatically
 and immediately occur and the Sale Process will commence in accordance with Section 2.6;
pNovided that the Debtor Parties may not oppose such request for an expedited hearing for a
 Breach Order or the effects of obtaining a Breach Order as set forth in this Agreement; provided,
further, that, prior to the Outside Closing Date, White &Case LLP shall not release any Transfer
 Documents to the Lender Parties.

       8.2     Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy fot• any breach of this Agreement or the Settlement
Order by any Party and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach on shortened notice,
including an order of the Bankruptcy Court or other court of competent jurisdiction requiring any

                                               24
          Case 18-12808-KG          Doc 284-1      Filed 05/24/19     Page 26 of 37




Party to comply promptly with any of its obligations under this Agreement and the Settlement
Order; provided that each Party agrees to waive any requirement for the security or posting of a
bond in connection with such remedy; pNovided,further, that, consistent with the foregoing, any
claim for breach of this Agreement would not be a dischargeable claim in the Chapter 11 Cases
or any other Insolvency or Liquidation Proceeding.

        8.3    Other Remedies. Upon a breach of any of the terms of this Agreement by any
Party, the non-breaching Party may, in addition to (or in lieu ofj any other available remedies
(including the right of the Lender Parties to seek entry of a Breach Order in accordance with
Section 8.1), obtain specific performance as set forth in Section 8.2 or injunctive or equitable
relief(such as a temporary restraining order pending a hearing on entry of a Breach Order), none
of which shall be an exclusive remedy.

                                        ARTICLE IX
                                      MISCELLANEOUS

        9.1    Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No third party
beneficiaries are intended in connection with this Agreement. This Agreement or any rights
hereunder may not be assigned by any Party without the prior written consent of the other
Parties, and any attempted assignment in violation of this provision shall be null and void.

        9.2   Countedarts. This Agreement may be executed in any number of counterparts,
each of which, when executed, will be deemed to be an original and all of which taken together
will be deemed to be one and the same instrument.

    9.3   Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

        9.4     Jurisdiction. The Bankruptcy Court shall retain jurisdiction with respect to all
matters arising from or related to this Agreement, the implementation of this Agreement, and the
Settlement Order. Each Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement in the Bankruptcy Court, and solely in
connection with claims arising under this Agreement: (i) irrevocably submits to the exclusive
jurisdiction of the Bankruptcy Court,(ii) waives any objection to laying venue in any such action
or proceeding in Delaware, (iii) waives any objection that the Bankruptcy Court is an
inconvenient forum, does not have jurisdiction over any Party hereto, or lacks the authority to
enter final orders in connection with such action or proceeding, and (iv) agrees that service of
process in any such action or proceeding may be effected by mailing a copy thereof by registered
or certified mail (or any form of substantially similar mail), postage prepaid, to such Party at the
address set forth for such Party in this Agreement; pNovided, however, that this Agreement and
the releases set forth herein may be submitted in any court, arbitration, or other legal proceeding
to enforce the. terms of such releases. Each Party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding arising out of, or
relating to, this Agreement or the transactions contemplated hereby (whether based on contract,
tort, or any other theory).



                                                25
          Case 18-12808-KG          Doc 284-1       Filed 05/24/19      Page 27 of 37




        9.5    Headings. The headings used in this Agreement are for convenience only and
shall be disregarded in interpreting the substantive provisions of this Agreement.

       9.6     Fees, Costs, and Expenses. The Parties agree that the prevailing Party in any
action to enforce this Agreement shall be entitled to fees, costs, and expenses, including
attorneys' fees, costs, and expenses, incurred by such Party in connection with any such action.

     9.7 Entire Agreement. THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE MATTERS
COVERED AND THE TRANSACTIONS CONTEMPLATED HEREBY AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

        9.8     Drafting. The Parties acknowledge that all of the Parties hereto participated fully
in the drafting of this Agreement and that, accordingly, any ambiguities in this Agreement shall
not be construed against a Party on the grounds that such Party was the drafter of this
Agreement.

        9.9     Modifications/Amendments; Waiver. This Agreement may be modified or
amended only by written agreement executed by each of the Parties in its sole and absolute
discretion. The observance of any term of this Agreement may be waived (either generally or in
a particular instance and either retroactively or prospectively) by the Party entitled to the benefits
of such term, but such waiver shall be effective only if it is in a writing signed by the Party
entitled to the benefits of such term and against which such waiver is to be asserted. Unless
otherwise expressly provided in this Agreement, no delay or omission on the part of any Party in
exercising any right or privilege under this Agreement shall operate as a waiver thereof, nor shall
any waiver on the part of any Party of any right or privilege under this Agreement operate as a
waiver of any other right or privilege under this Agreement, nor shall any single or partial
exercise of any right or privilege preclude any other or further exercise thereof or the exercise of
any other right or privilege under this Agreement.

       9.10 Non-Severability. This Agreement is to be construed as a whole, and all
provisions of it are to be read and construed together. Notwithstanding anything in this
Agreement to the contrary, and in light of the integrated nature of the settlements and
compromises embodied in this Agreement, in the event that(a) a court of competent jurisdiction
enters a final order ruling that any of the provisions of this Agreement or the Settlement Order
are void, invalid, illegal, or unenforceable in any material respect, or (b) any of the provisions of
this Agreement or the Settlement Order are reversed, vacated, overturned, voided, or unwound
in any material respect, then in each case, the entirety of this Agreement (including the releases
set forth in Article VII) shall be void ab initio and of no force and effect and, during any
subsequent proceeding, the Parties shall not assert claim preclusion, issue preclusion, estoppel, or
any similar defense in respect of rights and claims of the Parties that were the subject of this
Agreement prior to this Agreement being of no force or effect. Upon such a voiding of this
Agreement or the Settlement Order, or any other termination of this Agreement or the Settlement
Order, the Parties shall have no further obligations under this Agreement and the Lender Parties
may assert a claim for all obligations under the Loan Agreement and the other Transaction
Documents (including for the Participation Interest) and the Debtor Parties retain the right to

                                                 26
          Case 18-12808-KG          Doc 284-1          Filed 05/24/19   Page 28 of 37




object to, or otherwise challenge, that claim.

       9.11 Notice. All notices, demands, and other communications to be given or delivered
under or by reason of the provisions of this Agreement s11a11 be in writing and shall be deemed to
have been given (a) when personally delivered,(b) when transmitted via electronic mail to the e-
mail address set out below if the sender on the same day sends a confirming copy of such notice
by a recognized overnight delivery service (charges prepaid), (c) the day following the day
(except if not a Business Day then the next Business Day) on which the same has been delivered
prepaid to a reputable national overnight courier service, or (d) the third (3rd) Business Day
following the day on which the same is sent by certified or registered mail, postage prepaid.
Notices, demands, and communications, in each case to the respective Parties, shall be sent to the
applicable address set forth below, unless another address has been previously specified in
writing:

               (a)     If to the Lender Parties, to:


                       LNV Corporation
                       c/o CLMG Corp.
                       6000 Legacy Drive
                       Plano, TX 75204
                       Attention: James Erwin; Rob Ackermann
                       jerwin@clmgcorp.com; rackermann@clmgcorp.com

                       with a copy to:

                       Thomas E Lauria
                       White &Case LLP
                       Southeast Financial Center
                       200 S. Biscayne Boulevard, Suite 4900
                       MiaYni, FL 33131
                       tlauria@whitecase.com

                       -and-

                       David M. Turetsky
                       Andrew T. Zatz
                       White &Case LLP
                       1221 Avenue of the Americas
                       New York, NY 10020-1095
                       dturetsky@whitecase.com
                       azatz@whitecase.com

               (b)     If to the Debtor Parties, to:

                       White Eagle Asset Portfolio, LP
                       One Lane Hill, East Broadway
                       Hamilton HM19

                                                  27
          Case 18-12808-KG         Doc 284-1      Filed 05/24/19     Page 29 of 37




                      Bermuda
                      whiteeagle@lamington.ie

                      with a copy to:

                      Emergent Capital, Inc.
                      5355 Town Center Rd #701
                      Boca Raton, FL 33486
                      Attention: Miriam Martinez
                      minartinez@emergentcapital.coin

                      -and-

                      Richard M.Pachulski
                      Maxim B. Litvak
                      Colin R. Robinson
                      Pachulski Stang Ziehl &Jones LLP
                      919 North Market Street
                      P.O. Box 8705
                      Wilmington, DE 19899-8705
                      rpachulski@pszjlaw.com
                      mlitvak@pszjlaw.com
                      crobinson@pszjlaw.com

        9.12 Settlement. This Agreement is a settlement of various disputes between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to Federal Rule of
Evidence 408 and any applicable state rules of evidence, this Agreement and all negotiations
relating hereto shall not be admissible into evidence in any proceeding other than a proceeding to
enforce the terms of this Agreement.

     9.13 No Warranties. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT, NEITHER THE PARTIES HERETO
NOR ANY OF THEIR RESPECTIVE AFFILIATES ARE MAKING ANY
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, TO
ANY OTHER PARTY AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE
EXPRESSLY WAIVED TO THE FULLEST EXTENT PERMITTED BY LAW.

     9.14 No Consequential Daman. NO PARTY SHALL BE ENTITLED TO
RECOVER UNDER THIS AGREEMENT FROM ANY OTHER PARTY OR ANY OF SUCH
PARTY'S AFFILIATES ANY AMOUNT IN RESPECT OF EXEMPLARY, PUNITIVE,
SPECIAL,INDIRECT, OR CONSEQUENTIAL DAMAGES,INCLUDING LOST PROFITS.

                          [Remainder of page intentionally left blank]




                                               28
                Case 18-12808-KG              Doc 284-1       Filed 05/24/19      Page 30 of 37




                 IN WT'TNESS WHEREOF, tt~e parties have caused this Agreement to be duly executed
          by their respective officers thereunto duly authorized and delivered as of the day and year first
          above ~~ritten.


          Lender Parties:                                      Debtor Parties:

          LNV CORPOCtATION:                                    WHITE EAGLE ASSET P~RTF4L10, LP:

                                                               By: Whits Eag~~ ~~neraI Partner, LLC, its
                                                               Creneral Pat~ner



                                                               Name:
~.s~
  ~'~'+
          N~ri~e-
          Title,             Jacob Chewer
                             Executive Vice
                                                               Titie:
                               President
          CLMG C~RI'.:                                         LAMINGT~N ROAD D6S~GNATEl7
                                                               ACTIVITY CQMPANY;



          ~t~rr~~.        Jaa~te~ ~:~~vit~                     Narne:
          Title;.         ~t ~ ~~8                             Title:


                                                               WHITE EAGLE GENERAL PARTNER, C.LC:


                                                               ~~:
                                                               Name:
                                                               Title:


                                                               EMBRGETr1T CAPITAL, CNC..


                                                               By: Y
                                                               Name:
                                                               Titie:




                           5E`[fLEMEN']'AGREEMENT $Y AND AMpNG I.NV CORPORATION,CLMG CORP„
                     W}{ITE EAGLE ASSET'PORTFOLIO, LP, LAMINGT(7N ROAD DFSIGNATCi~ ACT[VI'1'Y COMPANY,
                              WH[TE EAGLE GENERA[,PARTNER, LI.C, EMERGENT CApI"~AL,INC., ET AL.
             Case 18-12808-KG            Doc 284-1        Filed 05/24/19         Page 31 of 37




       IN FITNESS WS~~REO~,the parties hereto have caused this Agreement to be executed
as ofthe day and year first written above.

LNV CC}RPORATION:                                          WHITE EAGLE ASSET ~'C)RT 'C?~,IO, Ll':

                                                           B~: White Eagle General Partnex, ~,~C, its
                                                           General Paz-~nex

By:
Title:


CLMG CORP.:                                                LAMINGTON      Rt~AD                 DESTGNATEl7
                                                           .ACTIVITY C4M~'ANY;



By:

Title:                                                     Title: Director


                                                           WHITE EAGLE CrENERAL P~IRTNER,
                                                           LLC:




                                                           Title: ~ t~ ~             ~" C~i t=' c7


                                                            EMERGENT Cn.PITAL,INC.:




                    Signature page to White Eagle Settle~z~ei~t Agreez~~ent dated May [24], 2019]
AMERICAS 997G5499
              Case 18-12808-KG           Doc 284-1        Filed 05/24/19        Page 32 of 37




                                                          TMP~RXAL T~TNANCE AND T~2.AUINCr,
                                                          LLC:




                                                          Title;     ~ ~ ~ ~ C~ ~ C~


                                                          LAMTNGTON ROA~77 BERMUDA,LTD:




                                                           Title:    Director


                                                           OLIPP IV, LLC:



                                                           L'~:

                                                           Title:   '~ ~ P `1— ~ (~' ~.


                                                           MARK~aEY ASSET P~RTF(~~I(), LZ.,C:



                                                             Y•                                  _.
                                                           Title: ~ ~ ~            ~` ~✓' ~ (~




                     [Signat~ze page to White Eagle Settlement Agreement dated May X24], 2079]
AM~1tICAS 997GSA99
Case 18-12808-KG   Doc 284-1    Filed 05/24/19   Page 33 of 37




                          exhibit A

                   Asset Transfer Documents

                       [To be provided]
Case 18-12808-KG   Doc 284-1   Filed 05/24/19     Page 34 of 37




                         Exhibit B

             Equity Interests Transfer Document

                      [To be provided]
Case 18-12808-KG   Doc 284-1   Filed 05/24/19   Page 35 of 37




                         Exhibit C

                       LP Agreement

                      [To be provided]
Case 18-12808-KG   Doc 284-1   Filed 05/24/19   Page 36 of 37




                         Exhibit D

                      LLC Agreement

                      [To be provided]
Case 18-12808-KG   Doc 284-1   Filed 05/24/19   Page 37 of 37




                         Exhibit E

                     Po«~er of Attorney

                      [To be provided]
